Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action
For purposes of appeal, the proposed amendments will be entered, and the claims would be rejected for substantially the same reasons provided in the Final Rejection filed February 10, 2021.

Response to Arguments
Applicant's arguments filed July 12, 2021 have been fully considered but they are not persuasive.
Applicant argues that Schwarcz relies on creating the copolymer by utilizing a thio or mercapto group. pp.6-8. Applicant argues that the surface tension properties would not be obtained absent the use of the thio or mercapto group. pp.9-13.

Schwarcz focuses on the advantages of creating copolymers from siloxane and urethane. 

The copolymers of this invention are advantageously characterized by a combination of properties not found in either moiety alone. The silicone portion, though in relatively minor proportions in the copolymer, contributes highly desirable release characteristics. It, moreover, is believed totally unexpected that these copolymers would exhibit surface tension characteristics substantially as if the polyorganosiloxane had not been copolymerized with a urethane segment.
The urethane segments contribute polar groups to the copolymer which, in turn, provide good adhesion, without need for a primer, between the release agent and various substrate materials. 

col. 4, l.52 – col.5, l.1 (bolded for emphasis). Schwarcz continues disclosing that the advantages of the release properties cannot be obtain from a solely silicone homopolymer. col.5, ll.12-15. 
Higgins in the same field of release coatings discloses a release composition comprising the same desired properties. “[B]y bonding firmly to the film substrate while providing easy and complete release from an opposing surface. Silicones, based on a silicon-oxygen polymer backbone with pendant aliphatic or aromatic carbon side chains, have assumed importance as abherents in recent years, and generally confer excellent release characteristics.” col.1, ll.38-44. Higgins forms urethane copolymers with polysiloxanes “having at least two isocyanate-reactive groups are known. These include polydimethylsiloxanes having two or more reactive groups selected from hydroxy, mercapto, primary amino, secondary amino and carboxy groups.” col.2, ll. 54-56. Higgins notes that the films formed have low surface tension. col.8, ll. 37-42.
In summary, both Schwarcz and Higgins are reacting isocyanate containing groups with polysiloxanes resulting in urethane-polysiloxane copolymers that have surface release properties. Both references know that the advantage of the polysiloxane is that it gives the surface release (and thus the surface tension) necessary to act as a release layer. 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123. “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because 
Contrary to Applicant’s assertions, Schwarz does not explicitly disclose that the sulfur moiety is critical to the surface tension. Examiner does not content that the use of a sulfur for an oxygen results in 100% same properties. However, Schwarz does not show there is a relationship between the thiol and the surface tension. Rather, Schwarz discloses that the surface tension characteristics were obtained—from the polysiloxane—even though, the polyorganosiloxane was copolymerized with the urethane segment. This was the unexpected result of the copolymerization of the components. In other words, polysiloxanes were known for their release properties but not when co-polymerized with a urethane. That is the totally unexpected result. Not the linking group being a thiol.
Furthermore, Higgins recognizes that the polysiloxane can be reacted with urethanes with different attachment groups such as a thiol and hydroxyl groups to produce suitable release films. Higgins does not disclose any advantage of utilizing the thiol over the hydroxyl group with regards to the release properties. In fact, Higgins discloses that the films produced have low surface tension. 
Therefore, the arguments are not persuasive.

Applicant argues that Examiner did not establish equivalent of the thio and hydroxyl groups. p.9. 
“In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) (The mere fact that components are claimed as members of a Markush group cannot be relied upon to establish the equivalency of these components. However, an applicant’s 
Applicant has misinterpreted the Rule. The finding of equivalence of the moieties was found in Higgins. Higgins recognizes the equivalency of both thiol and hydroxyl groups for creating urethane-polysiloxanes. The equivalency was not taken from applicant’s disclosure, or from a claimed member of Applicant’s Markush group.
Therefore, the argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824.  The examiner can normally be reached on M-Th: 9-4, F: 9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712